—In an action, inter alia, for an accounting, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Franco, J.), dated January 7, 1997, which denied their motion to hold the defendant in contempt.
Ordered that the order is affirmed, with costs.
More than one and one-half years after the conclusion of a trial during which the court found in favor of the plaintiffs in their action, inter alia, for an accounting, the plaintiffs moved for an order of contempt against the defendants for the failure to comply with the court’s determination, made on the record on the last day of trial. The defendants opposed the motion, arguing that because the plaintiffs had failed to submit an order or judgment, as the court had directed, they had abandoned the action pursuant to 22 NYCRR 202.48.
*380In relevant part, 22 NYCRR 202.48 (a) provides that where an order or judgment is directed to be settled, proposed orders or judgments must be submitted for signature within 60 days after the decision is rendered. Under 22 NYCRR 202.48 (b), the failure to timely submit the order or judgment shall be deemed an abandonment of the motion or action, unless good cause is shown. The plaintiffs have not offered any reason for their failure to timely submit a judgment as directed. Therefore, the Supreme Court did not improvidently exercise its discretion in denying the motion (see, 22 NYCRR 202.48 [b]).
Sullivan, J. P., Friedmann, Florio and Luciano, JJ., concur.